Citation Nr: 9933895	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  99-05 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine 
disability (lumbosacral strain with suspected right-sided 
root irritation), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from September 1978 to 
September 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that claims seeking entitlement to service 
connection for left leg shortening and left hip pain claimed 
as secondary to the service-connected lumbar spine disability 
were adjudicated by the RO while this case was pending on 
appeal.  The RO issued a rating decision in January 1999 
which denied these claims, and notice of this rating action 
and his appellate rights related thereto was furnished to the 
appellant and his representative by letter dated February 2, 
1999.  In March 1999, the appellant filed a "Statement in 
Support of Claim" in which he expressed dissatisfaction with 
the RO's denial of these claims.  The RO in turn furnished 
him a statement of the case in March 1999 in accordance with 
established appellate processing procedures.  However, as 
neither claim is currently developed nor certified for 
appellate review, that is, the appellant has not perfected an 
appeal to the Board to the claims, the Board will not address 
these claims at this time.  The Board takes this opportunity 
to note that it may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  The appellant's lumbar spine disability was most recently 
found on a VA examination in May 1998 to be manifested by 
lumbar strain with right-sided nerve root irritation and 
intermittent muscle spasm.

2.  The evidence in this case does not reflect that the 
appellant has a an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
disability rating standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent 
disability rating, but not higher, for the appellant's lumbar 
spine disability pursuant to the regular schedular rating 
standards are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, Part 4, Diagnostic Code 5295 (1999).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected lumbar spine disability.  See Jones v. 
Brown, 7 Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  See Simon v. Derwinski, 2 Vet. App. 621, 
622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
To comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

With respect to musculoskeletal joint disabilities, the Board 
must, in addition to the schedular criteria, consider the 
application of 38 C.F.R. § 4.40 (1999) regarding functional 
loss due to joint pain on use or during flare-ups, and 38 
C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202, 203 (1995) (title 38, Code of 
Federal Regulations, Sections 4.40 and 4.45 make clear that 
pain must be considered capable of producing compensable 
disability of the joints); see also Quarles v. Derwinski, 
3 Vet. App. 129, 139-40 (1992) (Board's failure to consider 
section 4.40 was improper when that regulation had been made 
potentially applicable through assertions and issues raised 
in record).

Accordingly, the Board must consider whether an increased 
schedular rating for the appellant's lumbar spine disability 
may be in order on three independent bases: (1) pursuant to 
the relevant schedular criteria, i.e., notwithstanding the 
etiology or extent of his pain complaints, if the medical 
examination test results reflect findings which support 
higher ratings pursuant to the delineated schedular criteria; 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
functional loss due specifically to complaints of pain on use 
or during flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if 
there is additional functional loss due specifically to any 
weakened movement, excess fatigability, or incoordination.

Additionally, with regard to assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Codes 
5003 or 5010, the General Counsel recently held that the 
Board must consider whether an increased schedular or 
separate rating may be in order pursuant to 38 C.F.R. § 4.59 
on the basis of painful motion "with joint or periarticular 
pathology."  See VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

With respect to the above, the General Counsel held that the 
Board's consideration of sections 4.40, 4.45 and 4.59 
depended on whether the musculoskeletal disability was rated 
under a specific diagnostic code that did not involve 
limitation of motion and where another diagnostic code based 
on limitation of motion was potentially applicable to the 
particular disability under consideration.  Id.  However, the 
General Counsel cautioned that the applicability of a 
separate or multiple rating for a musculoskeletal disability 
was subject to the limitations of 38 C.F.R. § 4.14, which 
prohibits "the evaluation of the same manifestation [of a 
disability] under 
different diagnoses."  Id.

The evaluation of a service-connected disability requires a 
review of a veteran's medical history with regard to that 
disorder.  38 C.F.R. § 4.2.  However, the primary concern in 
a claim for an increased evaluation is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Francisco, the United States Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Id. at 58.  Hence, for 
purposes of application of the schedular criteria, the Board 
assigns the greater weight of probative value to the medical 
evidence, in particular, the recent VA compensation 
examination conducted in May 1998.

After review of all material issues of fact and law, the 
Board concludes that the recent medical findings noted on the 
report of the May 1998 VA examination support a 20 percent 
evaluation pursuant to the schedular criteria under 
Diagnostic Code 5295.  Thus, the appellant is entitled to an 
increased rating of 20 percent for his lumbar spine 
disability.  However, the Board also concludes that a 
preponderance of the evidence found probative to this claim 
is against entitlement to more than a 20 percent schedular 
evaluation for this disability.  In support this decision, 
the Board will address in sequential order the criteria 
listed above in the preceding paragraph.

Relevant Schedular Criteria, Diagnostic Codes 5285, 5286, 
5289, 5292, and 5295

The severity of the appellant's lumbar spine disability is 
ascertained for VA purposes by application of the criteria 
set forth in the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999).  A rating greater than that which is currently 
in effect (10 percent) is available if there are residuals of 
a fracture to the vertebra without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast) (60 
percent rating) (Code 5285); if there is complete bony 
fixation (ankylosis) of the spine, either in a favorable (60 
percent rating) or unfavorable angle (100 percent rating) 
(Code 5286); if there is favorable (40 percent rating) or 
unfavorable (50 percent rating) ankylosis of the lumbar spine 
(Code 5289); if there was moderate (20 percent ) or severe 
(40 percent) limitation of motion of the lumbar spine (Code 
5292); or if the disability is manifested by lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position (20 
percent) or severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of these manifestations with abnormal mobility on forced 
motion. (40 percent rating) (Code 5295).  With respect to 
Diagnostic Code 5285, cases that fall outside the criteria 
cited above under that code are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.

As noted above, the appellant was recently examined for 
compensation purposes by VA in May 1998.  The claims folder 
was made available to the examining physician, see Notice of 
Temporary Transfer of Veterans Records, dated March 17, 1998, 
and although the examiner did not indicate on the report that 
the claims folder had been reviewed, it is clear the evidence 
in the claims folder was reviewed in connection with the 
examination.  On this point, the appellant's 
medical/industrial history was reported by the examiner as 
significant for the following:

[The appellant] is a 38-year old Navy 
veteran.  He served as a radioman and he 
is currently working maintenance.  He is 
able to perform his duties but he is 
having increasing difficulty due to his 
back pain and symptoms radiating to right 
buttock, leg and foot.  He finds it most 
difficult to do things that require long 
standing or long sitting.  He reports an 
injury while in the service on board a 
ship in rough seas.  He was trying to 
come down a ladder when the ship pitched 
and he was thrown against the ladder and 
slid down the ladder, hitting his back.  
Since then, he has had intermittent 
difficulty with his back.  Over the last 
two and one-half years, he has noted 
worsening symptoms, particularly pain 
radiating up and down the back, and 
mainly across the lower back into the 
right side in the region of the posterior 
superior iliac spine and buttock.  He is 
also reporting a spasm which radiates up 
and down the paraspinus muscles in his 
back.  The pain is from the mid back to 
the sacrum.  He reports pain also in the 
right buttock, lateral thigh and down to 
the right great toe associated with some 
numbness in the foot and toe.  He has 
frequent constipation, but otherwise no 
bowel or bladder dysfunction's noted.  He 
denies any numbness in the peroneal area.  
No lack of coordination or specific 
weakness is reported in the extremities.  
He is currently taking piroxicam and Soma 
for pain relief.  He [] has not used a 
TENS unit, has not had epidural steroid 
injections, and is not doing a home 
exercise program.  He alternates with 
different nonsteroidal anti-
inflammatories and muscle relaxants.

On physical examination, it was noted that the appellant was 
cooperative and that he had a normal reciprocal gait.  He was 
able to balance on his toes and heels without difficulty and 
he had a level stance with level shoulders and pelvis.  
However, on palpation, he had tenderness, particularly in the 
region of the right lumbar paraspinous muscles and right 
posterior-superior iliac spine, but no myospasm was 
appreciated.  Range of motion testing of the lumbar spine 
disclosed that the appellant was very jittery with subjective 
pain complaints on testing of forward flexion, extension and 
lateral bending.  He could forward flex only to 50 degrees 
and extend backwards to 15 degrees, but he could laterally 
bend left and right to 25 degrees and rotate left and right 
to 40 degrees.  Neurologic testing in his lower extremities 
disclosed that he had good strength in both lower 
extremities, no focal weakness, and normal knee and hip 
strength.  Sensation to light stimulus was decreased on the 
dorsum and medial aspect of the right foot, but there were no 
other sensory deficits.  He had 2/4 symmetrical bilateral 
patellar and Achilles tendon reflexes, with no clonus.  In 
addition, he had a downgoing Babinski, no palpable dorsalis 
pedis pulse, and a negative straight leg raise test.  X-rays 
of the lumbar spine taken in April 1998 were interpreted by 
the examiner as showing a pars defect on the right side at 
L5-S1 versus facet hypertrophy.  The facet was well 
visualized and otherwise, there was normal alignment of the 
vertebral bodies and maintenance of disk height.  A 
computerized tomography (CT) scan taken in 1996 was 
interpreted by the examiner as showing no evidence of any 
neurocompressive pathology, no evidence of herniated disk or 
stenosis, and no osseous abnormality.  The diagnostic 
impression based on the examination results was "lumbar 
strain with right-sided nerve root irritation and 
intermittent muscle spasm."

The May 1998 VA examination also addressed a number of the 
pain considerations articulated by the Court in the DeLuca 
case.  Specifically, the examiner provided the following 
commentary with regard to the appellant's lumbar spine 
disability:

[Regarding the extent of pain resulting 
in any functional loss]:  This examiner 
feels that when the patient experiences 
the pain that functional loss and motion 
would result in an additional 50% 
decrease in his range of motion in his 
back.  It is this examiner's opinion that 
the leg and hip symptoms are, in fact, 
radicular symptoms with evidence of nerve 
root irritation which may be due to scar 
tissue or facet hypertrophy.

[Regarding adequate pathology to support 
subjective complaints]:  This examiner 
feels that there is adequate pathology.  
The patient does have history of lumbar 
strain and when the flares are present, 
this could indeed result in myospasms, 
even though no myospasm is present in the 
clinic.

[Regarding involvement of muscles and 
nerves]:  It is this examiner's opinion 
that the disability likely stems solely 
from the spine without any evidence for 
involvement of the muscles or nerves 
other than possible nerve root 
irritation.

[Regarding whether pain is visibly 
manifested on movement, presence or 
absence of muscle atrophy and skin 
changes]:  The examiner finds no evidence 
of any of these conditions.  The only 
joints that appear to be involved are the 
patient's lumbar interspinous joints.  
There was no evidence for muscular 
atrophy or skin changes consistent with 
disuse.  This examiner does feel that 
pain could significantly limit functional 
ability during flare-ups.

According to the Rating Schedule, the Board concludes that 
the findings detailed above are most consistent with a 20 
percent under Code 5295 for lumbosacral strain manifested by 
increased range of motion loss due to pain complaints and 
occasional muscle spasm.  The May 1998 examination disclosed 
that the appellant could only forward flex to 50 degrees and 
although muscle spasm was not seen at the time of the 
examination, the examiner made it clear in his remarks that 
he believed the appellant suffered from spasm with flare-ups 
of his pain complaints.  Accordingly, as the disability 
picture more closely resembles the criteria for strain with 
muscle spasm, the appellant is entitled to an increased 
rating to 20 percent under Diagnostic Code 5295.  38 C.F.R. 
§ 4.7 (1999).

A higher rating (above 20 percent) is clearly not in order 
pursuant to the schedular criteria as there is no medical 
evidence whatsoever showing that his lumbar spine disability 
involves (or ever involved, for that matter) abnormal 
mobility requiring a neck brace (Code 5285); complete bony 
fixation (ankylosis) of the spine, either in a favorable or 
unfavorable angle (Code 5286); or favorable or unfavorable 
ankylosis of the lumbar spine (Code 5289).

A higher rating under Code 5292 (40 percent) is also not 
applicable in this case as it was not shown on the 
aforementioned May 1998 VA examination that the appellant had 
"severe" range of motion loss in his lumbar spine.  
Although it is not set forth in Part 4 of 38 C.F.R., 
commonly-accepted medical principles hold that normal range 
of motion of the lumbar spine is 95 degrees on forward 
flexion, 35 degrees on backward extension, 40 degrees on 
lateral flexion, and 35-40 degrees on rotation.  Hence, it 
appears reasonable to conclude that his range of motion test 
results were essentially in the moderate degree of loss.

A higher rating under Code 5295 is not in order as well.  
"Severe" lumbosacral strain according to the schedular 
criteria requires current medical findings showing listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation on forward bending in a standing 
position with osteo-arthritic changes and irregularity of 
joint space, or some of these deficits with abnormal mobility 
on forced motion.  As noted above, the clinical findings on 
the May 1998 examination did not show that the appellant had 
any spinal column listing; in fact, it was specifically noted 
that he had a normal gait and stance with level shoulders and 
pelvis.  In addition, although it was not specifically 
indicated whether Goldthwaite's sign was tested, the examiner 
did not report testing for same and so it is assumed that in 
his clinical evaluation of the appellant, he did not find 
this sign relevant to the examination results.  Further, 
although he had a clear moderate degree of range of motion 
loss on forward flexion, it was not found that he had such 
loss with "osteo-arthritic changes and irregularity of joint 
space."  On this point, the Board notes that the appellant's 
recent x-ray and CT scan results from 1996 and 1998 did not 
show any joint space problems.  Hence, the Board finds that 
the overall disability picture does not reflect a "severe" 
disability under Code 5295.

38 C.F.R. §§ 4.40 and 4.45

The appellant's pain complaints in his back do not warrant an 
increased rating above the now assigned 20 percent schedular 
level under 38 C.F.R. §§ 4.40 and 4.45 because a preponderance 
of the medical evidence does not substantiate "additional" 
range-of-motion loss in the back due to pain on use or during 
flare-ups, or due to weakened movement, excess fatigability, 
or incoordination.  Indeed, although it was noted on the 
recent May 1998 VA examination that the appellant had 
functional loss due to pain with range of motion, the Board 
notes that such findings were considered as the primary 
positive evidence to support an increased level of strain 
impairment under Diagnostic Code 5295, as detailed above.  
Thus, it cannot be said that the appellant has "additional" 
range-of-motion loss under 38 C.F.R. § 4.40 because the 
schedular criteria as applied to the facts in this case 
encompasses an increased level of impairment due in 
significant part to painful forward bending in a standing 
position.  Thus, it is the Board's judgment that to award 
increased compensation for these symptoms would in effect 
violate the anti-pyramiding provisions under 38 C.F.R. § 4.14.  
On this point, the Board observes that the examiner in May 
1998 specifically related that the appellant's functional loss 
due to pain with range of motion was present when he had 
flare-ups of the strain condition and hence, the schedular 
criteria under Code 5295 were used to support the increased 
rating to 20 percent.  Thus, to find entitlement to further 
increased disability compensation under 38 C.F.R. § 4.40 would 
in the opinion of the Board violate the anti-pyramiding 
provisions because these findings would be overlapping or 
duplicative in nature in light of consideration of even higher 
ratings under section 4.40.

Hence, it appears that the exact degree or "extent" of 
functional loss due to pain on use or during flare-ups, 
expressed either in mathematical or medically certain 
terminology, is an elusive concept from a medical standpoint.  
In this regard, the Board agrees with the Court that 
"[m]edicine is more art than exact science."  Lathan v. 
Brown, 7 Vet. App. 359, 366 (1995); cf. Williams v. Gober, 10 
Vet. App. 447, 451 (1997):  "Medical science is not always an 
exact art."  With respect to weakness and incoordination, the 
examiner noted on the 1998 examination that the appellant did 
not have any of these symptoms related specifically to his 
back disability.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating above the now assigned 20 percent 
level based on findings of "additional functional loss" in 
the appellant's low back that is evidently caused by his pain 
complaints or due to weakness or incoordination.

Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

Rating under other Diagnostic Codes

The Board has considered the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the appellant.  Schafrath.  However, for 
the reasons discussed above, the Board concludes that the 
currently assigned 20 percent rating for the appellant's 
lumbar spine disability adequately reflect the level of 
impairment pursuant to the schedular criteria.

In particular, the Board has given consideration to 
evaluating this disability under different Diagnostic Codes.  
The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

However, in the instant case, and for the reasons discussed 
herein, the Board finds that Diagnostic Code 5295 is the most 
appropriate schedular criteria for the evaluation of the 
appellant's disability.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Since there is no currently diagnosed clinical evidence of 
intervertebral disc syndrome, the appellant's disability is 
not entitled to a higher rating pursuant to Diagnostic Code 
5293.  The appellant has never been diagnosed with 
intervertebral disc syndrome and although he clearly has some 
right-sided nerve root irritation, as noted on the May 1998 
examination, there is no evidence which supports a finding 
that such complaints reflect a "severe" or "pronounced" 
level of neuropathic impairment, which would support a higher 
rating under Code 5293.  Neurologically, the appellant was 
essentially normal at the time of the 1998 examination.  
Thus, a higher rating under Code 5293 would not otherwise be 
in order in any case.


Appellant's contentions

The appellant's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the recent 
medical findings discussed above are more probative of the 
current level of disability.  See Francisco, 7 Vet. App. at 
58.  It should be emphasized that the diagnoses and clinical 
findings rendered on the recent 1998 VA examination are 
consistent with the appellant's medical history, described in 
detail above, and are essentially uncontradicted by any other 
recent medical evidence of record.  The appellant is not 
shown to be qualified to render a medical diagnosis or 
opinion.  Hence, his views as to the etiology of his pain 
complaints and/or the extent of functional impairment in his 
back are specifically outweighed by the medical evidence of 
record cited above.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (lay assertions will not support a finding 
on questions requiring medical expertise or knowledge).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence reflects that the 
appellant's lumbar spine disability has increased in severity 
over the years; however, as the schedular criteria provide a 
basis to award increased compensation in this case, it does 
not appear that the appellant has an "exceptional or 
unusual" disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for his back disability.  In addition, there is 
no recent record of significant or regular outpatient 
treatment for his disability; as detailed above, he takes 
pain relief and muscle relaxant medications and is seen as an 
outpatient from time to time to renew his medications.  
However, he has not ever required surgery or epidural 
injections, does not use a TENS unit, and does not do home 
exercises for his back.  Hence, it does not appear that he 
has an exceptional disability manifested by frequent 
hospitalizations.

With respect to employment, it is noted that the appellant is 
currently employed in maintenance, and although it is evident 
that he experiences some on-the-job limitations from time to 
time due to pain flare-ups, he nevertheless is able to 
maintain employment.  Thus, the overall picture presented by 
the evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to the 
back disability.

In the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, an 
extraschedular rating on the basis of employment handicap is 
not in order.

Other Considerations

With respect to the appellant's claim addressed above, and 
for the reasons discussed pertinent thereto (preponderance of 
evidence against a rating higher than 20 percent), the Board 
finds that the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulation.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).



ORDER

An increased rating to 20 percent, but no higher, for the 
appellant's lumbar spine disability is granted.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

